

Exhibit 10.7


FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of the 17th day of April, 2018, by and between WYNN RESORTS, LIMITED
(“Employer”) and CRAIG BILLINGS (“Employee”). Capitalized terms that are not
defined herein shall have the meanings ascribed to them in the Agreement (as
defined below).


RECITALS


WHEREAS, Employer and Employee have entered into that certain Employment
Agreement, effective as of March 1, 2017 (the “Agreement”); and


WHEREAS, Employee is willing and Employer desires to modify certain terms and
conditions to the Agreement as more fully set forth herein;
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in the
Agreement, the parties hereto agree as follows:


1.Amendments.
  
a.    Employer and Employee hereby agree to amend Section 1(d) of the Agreement
in its entirety to read as follows:


(d)    “Change of Control” means the occurrence, after the Effective Date, of
any of the following events:


(i)    any "Person" or "Group" (as such terms are defined in Section 13(d) of
the Securities Exchange Act of 1934 (the "Exchange Act") and the rules and
regulations promulgated thereunder) is or becomes the "Beneficial Owner" (within
the meaning of Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Wynn Resorts, Limited (“WRL”), or of any entity
resulting from a merger or consolidation involving WRL, representing more than
fifty percent (50%) of the combined voting power of the then outstanding
securities of WRL or such entity;


(ii)    the individuals who, as of the Effective Date, are members of WRL’s
Board of Directors (the "Existing Directors") cease, for any reason, to
constitute more than fifty percent (50%) of the number of authorized directors
of WRL as determined in the manner prescribed in WRL’s Articles of Incorporation
and Bylaws; provided, however, that if the election, or nomination for election,
by WRL's stockholders of any new director was approved by a vote of at least
fifty percent (50%) of the Existing Directors, such new director shall be
considered an Existing Director; provided further, however, that no individual
shall be considered an Existing Director if such individual initially







--------------------------------------------------------------------------------




assumed office as a result of either an actual or threatened "Election Contest"
(as described in Rule 14a-11 promulgated under the Exchange Act) or other actual
or threatened solicitation of proxies by or on behalf of anyone other than the
Board (a "Proxy Contest"), including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest; or


(iii)    the consummation of (x) a merger, consolidation or reorganization to
which WRL is a party, whether or not WRL is the Person surviving or resulting
therefrom, or (y) a sale, assignment, lease, conveyance or other disposition of
all or substantially all of the assets of Employer or WRL, in one transaction or
a series of related transactions, to any Person other than WRL or an Affiliate,
where any such transaction or series of related transactions as is referred to
in clause (x) or clause (y) above in this subparagraph (iii) (singly or
collectively, a "Transaction") does not otherwise result in a "Change in
Control" pursuant to subparagraph (i) of this definition of "Change in Control";
provided, however, that no such Transaction shall constitute a "Change in
Control" under this subparagraph (iii) if the Persons who were the members or
stockholders of Employer or WRL immediately before the consummation of such
Transaction are the Beneficial Owners, immediately following the consummation of
such Transaction, of fifty percent (50%) or more of the combined voting power of
the then outstanding membership interests or voting securities of the Person
surviving or resulting from any merger, consolidation or reorganization referred
to in clause (x) above in this subparagraph (iii) or the Person to whom the
assets of Employer or WRL are sold, assigned, leased, conveyed or disposed of in
any transaction or series of related transactions referred in clause (y) above
in this subparagraph (iii), in substantially the same proportions in which such
Beneficial Owners held membership interests or voting stock in Employer or WRL
immediately before such Transaction.


b.    Employer and Employee hereby agree to amend Section 5 of the Agreement in
its entirety to read as follows


5.    TERM. Unless sooner terminated as provided in this Agreement, the term of
this Agreement (the “Term”) shall consist of four (4) years commencing on the
Effective Date of this Agreement and terminating on the fourth Anniversary of
the Effective Date at which time the terms of this Agreement shall expire and
shall not apply to any continued employment of Employee by Employer, except for
those obligations under Sections 9, 10, 11 and 21. Following the Term, unless
the parties enter into a new written contract of employment, (a) any continued
employment of Employee shall be at-will, (b) any or all of the other terms and
conditions of Employee’s employment may be changed by Employer at its
discretion, with or without notice, and (c) the employment relationship may be
terminated at any time by either party, with or without cause or notice.


- 2 -



--------------------------------------------------------------------------------




Concurrent with Employee’s resignation from Employer or upon the termination of
Employee’s employment with Employer, Employee agrees to resign, and shall be
deemed to have resigned, all other positions (including board of director
memberships) that Employee may have held immediately prior to Employee’s
resignation or termination.
c.    Employer and Employee hereby agree to amend Section 6(b)(ii) of the
Agreement in its entirety to read as follows:


(ii)    In addition to the provisions set forth in Section 6(b)(i) above, in the
event of a termination of this Agreement pursuant to Section 6(a)(v) or
6(a)(vi), prior to the final vesting date, a pro-rated portion of the stock
awards granted to Employee pursuant to Section 7(d) below equal to the number of
full calendar months elapsed between the grant date and the date of such
termination of employment divided by the number of full calendar months between
the grant date and the final vesting date shall vest, less those shares that
have already vested or have been forfeited, and become payable within 30 days
following such termination of employment.


d.    Employer and Employee hereby agree to amend Section 6(b)(iii) of the
Agreement in its entirety to read as follows:


(iii)    In addition to the provisions set forth in Section 6(b)(i) above, in
the event of a termination of this Agreement pursuant to Section 6(a)(vii), any
unvested shares of restricted stock of Wynn Resorts, Limited granted to Employee
pursuant to Section 7(d) below shall immediately vest upon the termination date.


e.    Employer and Employee hereby agree to amend Section 7(a) of the Agreement
in its entirety to read as follows:


(a)    Base Salary. Employer hereby covenants and agrees to pay to Employee, and
Employee hereby covenants and agrees to accept from Employer, a base salary at
the rate of Eight Hundred Seventy-Five Thousand Dollars ($875,000.00) per annum,
payable in such installments as shall be convenient to Employer (the “Base
Salary”). Employee shall be subject to performance reviews and the Base Salary
may be increased but not decreased as a result of any such review. Such Base
Salary shall be exclusive of and in addition to any other benefits which
Employer, in its sole discretion, may make available to Employee, including any
discretionary bonus, profit sharing plan, pension plan, retirement plan,
disability or life insurance plan, medical and/or hospitalization plan, or any
and all other benefit plans which may be in effect during the Term.


f.    Employer and Employee hereby agree to amend Section 7(d) of the Agreement
in its entirety to read as follows:


(d)    Equity Grant. Employee was granted 30,000 shares of restricted stock of
Wynn Resorts, Limited common stock pursuant to the Wynn Resorts, Limited 2014
Omnibus Incentive Plan. Employee and Employer


- 3 -



--------------------------------------------------------------------------------




entered into a separate restricted stock agreement, dated March 1, 2017, and
amended on April 17, 2018, incorporating the terms and conditions of the grant,
including the grant date, vesting schedule, and termination provisions.


Employee shall at the earliest possible time after the Effective Date of this
Amendment be granted 25,000 shares of restricted stock of Wynn Resorts, Limited
common stock pursuant to the Wynn Resorts, Limited 2014 Omnibus Incentive Plan.
Employee and Employer will enter into a separate restricted stock agreement
incorporating the terms and conditions of the grant, including the grant date,
vesting schedule, and termination provisions.




2.    Effectiveness. The amendments set forth in Section 1 shall be effective as
of March 1, 2018.


3.    Other Provisions of Agreement. The parties acknowledge that the Agreement
is being modified only as stated herein, and agree that nothing else in the
Agreement shall be affected by this Amendment.


    
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.


WYNN RESORTS, LIMITED                EMPLOYEE
 


/s/ Matt Maddox                    /s/ Craig Billings        
Matt Maddox, Chief Executive Officer        Craig Billings


- 4 -

